DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Due to communications filed 10/19/22, the following is a non-final office action.  Claims 1-5 and 17-20 are withdrawn.  Claims  6-16 are currently pending in this application and have been examined on the merits..
Election/Restrictions
With regard to the restriction of claims 1-20, Examiner  has placed a call with Attorney Peter J. Law on 10/19/22.  Attorney Peter J. Law returned the call on 10/21/22, which resulted in the selection of Group II, claims 6-16, without traverse. Claims 1-5 and 17-20 are now withdrawn and claims 6-16 are currently pending in this application.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 6-16 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 6-20, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite a method of “Mental Processes”. The claimed invention is a method that allows for access, analysis, update and communication of electronic address records, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The mere nominal recitation of a generic computer does not take the claim out of the ”Mental Processes” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing, updating and communicating address information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing address records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing, updating and communicating information related to address records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satyanarayana (US 20180121875 A1) and further in view of Carlson (US 10097353 B1) and further in view of  ZEINFELD (US 20100042510 A1).
As per claim 6, Satyanarayana discloses:
 receiving a plurality of items for delivery to a specific address, ([0015] As used herein, a delivery service may include a service provider that delivers a delivery package to a customer… For example, a delivery associate employed by a delivery service may arrive at a customer address with a delivery package to deliver to a customer); 
obtaining, from the plurality of items, information regarding the items and the specific address; delivering the plurality of items to the specific address, ([0016] The delivery service may manage delivery orders within a delivery system. For example, the delivery service may receive a delivery order to deliver an item to a customer. The delivery order may include an item identifier of the item, a customer name (e.g., name, business name, etc.), and a customer address specifying a delivery destination for the item…In addition, the delivery associate may deliver the delivery package to the customer address identified in the delivery order; [0022] In some examples, the delivery service may manage locale information associated with one or more geographic regions. The locale information may include crime and/or theft data within the geographic region); ; 
identifying a request to identify addresses associated with a specific behavior, ([0023] In addition, the delivery service may determine to leave a package unattended at a customer address based on the locale information. For instance, the delivery service may determine one or more locales associated with a customer address. Further, the delivery service may determine theft data associated with the one or more locale.); 
determining, based on the information regarding the address, a risk score for the specific address, wherein the risk score is a measure of the likelihood that the specific address is associated with the specific behavior; comparing the risk score to a threshold value, ([0023], In some instances, the delivery service may instruct a delivery associate to leave a delivery package unattended at the customer address when the theft data indicates that the risk of loss of the delivery package is below a predetermined threshold); 
Satyanarayana does not specifically disclose the following limitations, however, Carlson (US 10097353 B1) discloses:
 when the risk score is greater than or equal to the threshold value, determine that the specific address is associated with the specific behavior, (Carlson (US 10097353 B1) discloses in (16) In addition…the back-end server may determine whether condition(s) are satisfied for authorizing delivery of the product in the first place. For example, the back-end server may determine whether a physical delivery address specified for the product order corresponds to a valid residence or office location, and may optionally further determine whether the specified delivery address matches a stored address associated with the user profile…determine whether to authorize delivery of the product to the delivery address. For example, the back-end server may access databases that store information relating to rates of criminal activity, prescription drug abuse, etc. in a geographic region that includes the delivery address. If delivery of the product to the delivery address exceeds a threshold level of risk of theft or tampering, the back-end server may refrain from authorizing delivery of the product to the delivery address altogether); 
generate a visualization identifying the specific address and the risk score for the specific address and indicating that the specific address is associated with the specific behavior; and 
displaying the visualization via a user interface, (Carlson (US 10097353 B1)  (71) If, as a result of execution of the theft/tamper detection module(s) 218, the microcontroller 202 determines that the sensor data is outside of acceptable limits, computer-executable instructions of the theft/tamper detection module(s) 218 may be executed to generate an alert message. The alert message may be sent using a network interface 208 to a designated recipient…The recipient may be, for example, a network address of a service provider with whom a product order corresponding to a product housed in the container 200 was placed. The service provider may then provide an indication of the alert message to a user profile with which the product order is associated. In addition, in certain example embodiments, upon detection of potential theft or tampering, computer-executable instructions of the theft/tamper detection module(s) 218 may be executed to cause a visual and/or audible alarm to be outputted via an I/O interface 206 of the container).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson in the systems of Satyanarayana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Satyanarayana does not specifically disclose the following limitations, however, ZEINFELD discloses: 
generate a visualization identifying the specific address and the risk score for the specific address and indicating that the specific address is associated with the specific behavior; and 
displaying the visualization via a user interface, (ZEINFELD (US 20100042510), [0021] The fraud risk score is used to determine the need for additional automated or manual order validation, or alternatively, to rejection of the order. In various embodiments, all fraud score parameters are customizable and have real-time metrics reporting availability that display the frequency that a particular fraud trigger is activated, and the frequency with which a shipment is blocked due to a fraud trigger. In an example embodiment, if a fraud score above "1" has been triggered on an order, the order will appear with a red border on a user interface displayed to an agent, and user interface controls will enable the agent to display the fraud triggers and any related orders that may share common order information. For example, all orders that share a common delivery address, which may potentially indicate a "drop box" for fraudulent deliveries, will be displayed to the agent).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ZEINFELD in the systems of Satyanarayana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	As per claim 7, Satyanarayana discloses:
wherein the aspects comprise historical information for the identified addresses and the specific address and wherein the aspects are associated with the specific behavior, (Satyanarayana [0031] In addition, the delivery service may receive delivery associate information from a plurality of delivery associate devices, and may associate the delivery associate information with particular customer address profiles. For example, the delivery associate information may include a history of time spent waiting for access to the customer address during previous delivery attempts to the customer address); 
generating clusters from the identified addresses and the specific address based at least in part on the identified aspects; and generating the risk score for the specific address based on the generated clusters, (Satyanarayana , [0080] As shown in FIG. 3, the graphical interface 300 may present the information 302 organized by delivery packages 110. For instance, the graphical interface 300 presents the delivery package identifier 306(1), the customer identifier 308(1), and the customer address 310(1) grouped together. In some cases, the information 302 may pop up or otherwise be presented on the display 304 as they are received);
Satyanarayana does not specifically disclose the following however ZEINFELD (US 20100042510) disclose:  wherein determining the risk score for the specific address comprises: identifying addresses in a geographic area shared with the specific address and identifying aspects of the identified addresses and the specific address,  (ZEINFELD (US 20100042510), [0021], In an example embodiment, if a fraud score above "1" has been triggered on an order, the order will appear with a red border on a user interface displayed to an agent, and user interface controls will enable the agent to display the fraud triggers and any related orders that may share common order information. For example, all orders that share a common delivery address, which may potentially indicate a "drop box" for fraudulent deliveries, will be displayed to the agent).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ZEINFELD in the systems of Satyanarayana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	As per claim 8, Satyanarayana does not specifically disclose the following limitations, however, Carlson (US 10097353 B1) (31) discloses:
wherein generating the risk score for the specific address further comprises identifying anomalous addresses based on: identifying addresses of the identified addresses and the specific address are not placed in one of the generated clusters; identifying addresses in the generated clusters that have a value for an aspect that varies from the value for the aspect of the other addresses in the generated cluster by a threshold amount; determining whether the specific address is one of the identified anomalous addresses; and assigning the risk score for the specific address based on the determination whether the specific address is one of the identified anomalous addresses, (Carlson (US 10097353 B1) (31) In addition, the secure container may include various sensor(s) that capture sensor data and processing capabilities to generate an alarm or alert message or take other action to minimize the possibility of theft or misuse of the product secured in the container if the sensor data exhibits anomalous characteristics).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson in the systems of Satyanarayana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Satyanarayana does not specifically disclose the following limitations, however, Carlson (US 10097353 B1) (31) discloses:
wherein the risk score assigned for the specific address exceeds the threshold value when the specific address is determined to be one of the identified anomalous addresses or does not exceed the threshold value when the specific address is determined to not be one of the identified anomalous addresses. Carlson (US 10097353 B1) (30) If the location of the container is determined to be more than a threshold distance from a delivery address associated with the product order, an alert message may be generated. … determine whether the container location is within a threshold distance of the delivery address or to determine, based on third-party data, whether the container is located in a geographic region associated with a high likelihood of criminal activity, prescription drug abuse, or the like. If the back-end server determines that the container location is not within the threshold distance or is within an unsafe geographic region, it may send an instruction to the container to output an alarm, destroy or render inactive the product housed in the container, permanently disable the capability to unlock the locking mechanism of the container, or the like. Further, if a back-end server receives an alert message indicating potential theft or tampering with a secure container or a secure container location that is more than a threshold distance from a delivery location, the back-end server may send a notification to a third-party service (e.g., a delivery service). (31) In addition, the secure container may include various sensor(s) that capture sensor data and processing capabilities to generate an alarm or alert message or take other action to minimize the possibility of theft or misuse of the product secured in the container if the sensor data exhibits anomalous characteristics).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson in the systems of Satyanarayana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Satyanarayana discloses:
wherein the specific behavior comprises one or more of fraud or criminal activity, ([0023], theft).

As per claim 11, this claim recites similar limitations as disclosed in independent claim 6.
In addition, Satyanarayana does not disclose the following, however Carlson discloses: 
compare a volatility score for the specific address to a threshold volatility value, wherein the volatility score is a measure of a likelihood that the specific address experiences turnover with respect to associated entities over a period of time; Carlson (72) In certain example embodiments, the container 200 may include a GPS or other satellite-based navigation receiver. Satellite signals may be received and processed by the GPS receiver to determine a location of the container 200. If the location of the container 200 is determined to be more than a threshold distance from a delivery address associated with the product order, computer-executable instructions of the theft/tamper detection module(s) 218 may be executed to generate an alert message. Alternatively, the location of the container 200 determined by the GPS receiver may be provided to a remote server configured to determine whether the container location is within a threshold distance of the delivery address or to determine, based on third-party data, whether the container 200 is located in a geographic region associated with a high likelihood of criminal activity, prescription drug abuse, or the like. If the remote server determines that the container location is not within the threshold distance or within an unsafe geographic region, it may send an instruction to the container 200 to output an alarm, destroy or render inactive the product housed in the container, permanently disable the capability to unlock the locking mechanism of the container, or the like.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson in the systems of Satyanarayana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Satyanarayana does not specifically disclose the following limitations, however, Carlson (US 10097353 B1) (31) discloses:
further comprising determining the volatility score for the specific address based on historical information regarding the specific address. Carlson (72) In certain example embodiments, the container 200 may include a GPS or other satellite-based navigation receiver. Satellite signals may be received and processed by the GPS receiver to determine a location of the container 200. If the location of the container 200 is determined to be more than a threshold distance from a delivery address associated with the product order, computer-executable instructions of the theft/tamper detection module(s) 218 may be executed to generate an alert message. Alternatively, the location of the container 200 determined by the GPS receiver may be provided to a remote server configured to determine whether the container location is within a threshold distance of the delivery address or to determine, based on third-party data, whether the container 200 is located in a geographic region associated with a high likelihood of criminal activity, prescription drug abuse, or the like. If the remote server determines that the container location is not within the threshold distance or within an unsafe geographic region, it may send an instruction to the container 200 to output an alarm, destroy or render inactive the product housed in the container, permanently disable the capability to unlock the locking mechanism of the container, or the like.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson in the systems of Satyanarayana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 16, Satyanarayana (US 20180121875 A1) discloses:
identifying approximately when the first entity stopped receiving items at the specific address;  identifying that the first entity started receiving items at a new address within a threshold period of when the first entity stopped receiving items at the specific address; and update the records in the database to associate the first entity with the new address, (Satyanarayana [0028] For instance, one or more customers residing at a customer address may send delivery feedback indicating that the customers have not received delivery packages left unattended at an exterior location of the customer address by delivery associates. In response, the delivery service may update the customer address profile corresponding to the customer address to indicate that the delivery packages were lost or stolen when left unattended at the exterior location of the customer address; ALSO SEE [0034] Further, the delivery service may update a customer address profile corresponding to the customer address to include the delivery confirmation information. In addition, the delivery service may use delivery feedback received from a customer to supplement the delivery confirmation information. For example, a customer may send a delivery feedback message confirming successful receipt of a delivery package. In response, the delivery service may modify the customer address profile to indicate that the delivery attempt was successful).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satyanarayana (US 20180121875 A1) and further in view of Carlson (US 10097353 B1) and further in view of  ZEINFELD (US 20100042510 A1) and further in view of Boia et al ([US 20160294856 A1).
As per claim 13, Satyanarayana does not specifically disclose: wherein determining the volatility score comprises identifying a change of address index for the specific address, wherein the change of address index comprises a comparison of change of address requests received for the specific address over two disparate time periods and provides a recency of turnover for the specific address.
However, Boia et al (US 20160294856 A1) discloses in [0140] FIG. 10 depicts an example system 1000 showing dynamic generation of testing frequencies using the volatility map generated in FIG. 9. Using the volatility map 902 generated in FIG. 9, a frequency attack table 1002 is generated by the frequency selection module 806 in which a testing frequency 1004 is determined for URLs 804 to be tested by the synthetic attack generator 210. Additionally, the frequency selection module 906 may be configured to adjust the testing frequencies 1004 dynamically responsive to changes in the volatility score 908 of the volatility map 902, and in this way may efficiently address changing behaviors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Boia et al in the systems of Satyanarayana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 14, Satyanarayana does not specifically disclose: further comprising applying a machine learning model to identify attributes of the historical information most associated with the change of address index, wherein the identified attributes, as identified from the historical information, correlate to aspects of the specific address that are commonly associated with high turnover of entities associated with the specific address. Carlson (15) In certain example embodiments, one or more other conditions may also need to be satisfied in order for delivery of the product to occur via a secure container. For example, the delivery address specified for the product order may need to be located within a particular geographic region. For example, one or more geographic regions may have previously been determined to be associated with an increased likelihood of theft or tampering of delivered products based on criminal activity data in such region(s)
However,  Carlson ([US 20160294856 A1) discloses in  [0075] These two pieces of data—the usage data and the operational data—are correlated and sequenced in a manner described in more detail below. Specifically, the usage data and the operational data are input to and processed by recognizer 212. The recognizer 212 utilizes machine learning techniques, as described in more detail below, to produce the recognized bad traffic 214, i.e., recognized events that constitute departures from historical behavior.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson in the systems of Satyanarayana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Satyanarayana does not specifically disclose: wherein applying the machine learning model results in classifying the specific address in one of a plurality of classes each corresponding to a different level of volatility.
However, Boia et al ([US 20160294856 A1) discloses in: [0044] The individual servers can include a service testing system 110, which is designed to utilize machine learning techniques to classify security events based on the concept of behavior change detection or “volatility.”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Boia et al in the systems of Satyanarayana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Prior Art Considered
The following prior art has been considered by the Examiner however has not been used in the present office action:
Holan et al (US 10204374 B1)
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
October 24, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628